Citation Nr: 1226725	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-17 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for T12 paraplegia with loss of bowel and bladder function. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony before the Board in April 2009.  The transcript of the hearing has been associated with the claims folder.   

The matter was remanded in January 2009 and December 2009 for further development and adjudication.  The claim is now ready for appellate disposition.


FINDINGS OF FACT

It is at least as likely as not that the Veteran's T12 paraplegia with loss of bowel and bladder function (additional permanent disability) was proximately caused by VA hospital/medical care in May 2004 that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part in furnishing such care, or was proximately caused by an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for the award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 for T12 paraplegia with loss of bowel and bladder function have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.

B. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability incident to medical care furnished by a VA medical center (VAMC) in May 2004.  Specifically, he asserts that as the result of untreated and unreported falls, he developed T12 paraplegia with loss of bowel and bladder function.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The Veteran filed his claim under 38 U.S.C.A. § 1151 in 2005, and so the amendments to 38 U.S.C.A. § 1151 apply in his case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A review of the record discloses that on May 3, 2004, the Veteran presented to the emergency room complaining of a three day history of abdominal cramping with intermittent vomiting.  He was admitted to the  West Palm Beach Hospital (the VAMC) with an initial diagnosis of hepatitis, early alcohol withdrawal, thrombocytopenia, hyponatremia, and to rule out acalculous cholecystitis.  
      
The next evening, May 4, 2004, he became disoriented and attempted to pull out his intravenous (IV).  On May 6, 2004, he was assigned one to one observation because of confusion.  On May 9, 2004, the Veteran experienced sharp pain in his low back when he turned in bed.   A history of low back pain and degenerative disc disease (DDD) was noted.  On May 10, 2004, the Veteran fell trying to get to the bathroom.  He was found on the floor with a blood pressure of 75/55.  He indicated he hit his right shoulder.  There was no evidence of injury from the fall.  On May 10, 2004, he again tried to get out of bed, got dizzy, and slid to the floor without injury.  He denied impact to his back and sacrum at any time.  Later, he began experiencing weakness and tingling in the lower extremities.  A spinal cord compression was suspected.  

Subsequently, the Veteran developed severe low back pain and hypotension followed by quadriplegia.  A magnetic resonance imaging (MRI) done on May 10, 2004, showed arachnoiditis in addition to DDD.  The Veteran became septic and was diagnosed with acalculous cholecystitis requiring cholecystostomy.  He underwent a percutaneous drainage of the gall bladder.  He also developed increased pulmonary vascular markings and respiratory insufficiency necessitating a tracheotomy and mechanical ventilator.  His quadriplegia improved and he was left with paraplegia at the T10 level in August 2004.  His hospital course was complicated with bacteremia, sepsis, respiratory insufficiency and renal impairment, a feeding tube for nutrition, and an epidural abscess that tracked all the way up to the thoracic spine.  Imaging studies also revealed chronic osteomyelitis of multiple lumbar and thoracic vertebrae. 
      
The RO sought an opinion in June 2006.  The examiner performed a medical records review.  The examiner noted the Veteran was admitted to the VAMC in May 2004 with a diagnosis of likely ethanol-induced hepatitis and progress notes showed improvement in his medical condition with therapy given.  The examiner noted the Veteran fell on May 10, 2004, and complained that he was unable to move his lower extremities.  It was determined that the Veteran had a left lower extremity fracture and was discharged from the hospital to be followed by Podiatry. The examiner opined there was nothing in the medical record to indicate the Veteran received improper care/and or medical management for his medical problems during his May 2004 hospital admission.

The Veteran testified before the Board in April 2009.  He indicated that while hospitalized at the VAMC, he fell and hit his back, causing injury/laceration to his spine.  He stated that the nurses/doctors did nothing to treat the injury or laceration to the spine, which turned into a sacral ulcer.  He also testified that he developed bed sores, ulcers, infections (MRSA, C. Diff, E-Coli) and septic shock during his hospitalization.  He stated that he was treated with disrespect and his medical condition was ignored, to include problems with his gallbladder.  He concluded that when he was admitted to the VAMC, he was walking and less than two years later, he was confined to a wheelchair.  

A February 2010 VA opinion indicated the Veteran's T12 paraplegia with loss of bowel and bladder function was less likely to be caused by VA facility care or medical treatment.  The examiner indicated a review of the charts did not reveal any carelessness, negligence, lack of proper skill or error in judgment in light of the complex medical history and very complicated course.  The examiner opined the most likely cause of spinal epidural abscess was septicemia or a blood stream infection.  The examiner noted osteomyelitis could be caused by epidural abscess but it was very likely secondary to the systemic infection or septicemia.  The examiner indicated that alcohol use may have been contributory in lowering the resistance to infections or suppressing the immune system.  The examiner further stated the Veteran was complaining of back pain before the fall and there was no obvious injury to the back or neck when examined after the fall.  The Veteran was said to have low blood pressure  and was dizzy suggesting that he may have been septic at that time.  The examiner felt it was also likely that the Veteran may have had some degree of leg weakness in addition to dizziness related to the low blood pressure that contributed to his fall. 

The examiner acknowledged the Veteran had a "very stormy course" of treatment complicated with bacteremia, sepsis, respiratory insufficiency and renal impairment.  The Veteran required percutaneous drainage followed by cholecystectomy, tracheotomy, mechanical ventilation, and feeding tube for nutritional support.  The Veteran also developed a sacral decubital ulcer and abscesses.  The examiner opined it was less likely that the fall caused the back injury and epidural abscess with osteomyelitis.  The examiner noted that such abscess was often caused by Staphylococcus aureus.  There was no evidence of any fracture or dislocation.  DDD was said to be present and chronic.  There was no evidence that the Veteran was dropped by nurses and the Veteran was evaluated in a timely fashion after the fall.  The examiner concluded that while the fall may have contributed to his symptoms, the rapid course of events was suggestive that the spinal cord process, including epidural abscess, was a major cause of his paralysis.  

The Board sought an opinion from a VA medical expert in September 2011.  Notably, the Board asked whether it was at least as likely as not (a 50 % or higher degree of probability) that the Veteran's T12 paraplegia with loss of bowel and bladder function was caused by VA hospital care, medical or surgical treatment, or examination.  If it was determined the Veteran had additional disability, the expert was to opine as to whether the proximate cause of such additional disability (T12 paraplegia with loss of bowel and bladder function) was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was an event not reasonably foreseeable.  The examiner opined it was unlikely that the Veteran's falls caused or predisposed the Veteran to his epidural abscess.  The examiner reasoned that epidural abscesses were known to reach the epidural space by three routes: from inflammatory processes in adjacent tissue; blood borne route from infection elsewhere in the body; and from spinal surgery, lumbar puncture, or perforating wounds.  The examiner indicated there was no evidence that a fall could cause this condition.  The Veteran's epidural abscess was treated with antibiotic therapy and he was not felt to be a candidate for neurosurgical treatment.  The examiner stated that it was known that improvement was unlikely if a patient was paraplegic at the time of surgery.  The examiner concluded there was no negligence on the part of the VAMC staff in the Veteran's care.  

The Veteran was provided a copy of this opinion and given an opportunity to respond.  The Veteran's representative argued that the opinion only addressed the role of the falls in the development of the disability and not other aspects of VA care.  The representative also argued that the opinion was not accompanied by a detailed rationale.  Given the medical complexity and controversy involved in this case, the Board determined that an additional, independent medical review was necessary.  38 C.F.R. § 3.328 ("[w]hen warranted by the medical complexity or controversy involved in a pending claim, an advisory medical opinion may be obtained from one or more medical experts who are not employees of VA").  

In May 2012, a board-certified neurologist provided the requested opinion.  The neurologist reviewed the medical records and found the critical facts to include the emergency room based admission in May 2004 after three days of abdominal cramping with intermittent vomiting.  The diagnoses included hepatitis, alcohol withdrawal, thrombocytopenia, hyponatremia, and rule out cholecystitis.  The neurologist noted the Veteran subsequently developed delirium requiring one-on-one observation, sharp low back pain, a fall, and hypotension (blood pressure 75/55).  The Veteran fell again and had weakness and tingling in the lower extremities.  Spinal cord compression was suspected.  The neurologist noted MRI revealed arachnoiditis, as well as the typical (expected) degenerative disc changes.  

The Veteran became septic, required cholecystectomy with drainage, respiratory insufficiency requiring mechanical ventilation, renal impairment, and epidural abscess of the thoracic spine.  Subsequent imaging revealed osteomyelitis of the multiple lumbar and thoracic vertebrae.  The neurologist stated this was a highly complex case with catastrophic results, including a residual T12 paraplegia with bladder and bowel incontinence.  The neurologist felt that the reported (and perhaps other unreported) falls were likely the result of a spinal cord injury instead of the cause.  The Veteran's falls may have resulted from several reasons (including delirium) and were thus not helpful in discerning the progression of medical events.  

A thoracic spinal cord infarct was considered very possible and might have been missed in the Veteran's case (a possible failure to diagnose).  The major risk factors for spinal cord infarct in the Veteran's case included severe hypotension (due to intravascular volume loss, sepsis, alcohol withdrawal syndrome, etc.) and the presence of epidural abscess (a probable delay in diagnosis) with arachnoiditis.  The neurologist indicated that the lower thoracic region was the most vulnerable to infarct due to the unique anatomy of the cord's vascular supply.  The neurologist suspected a probable delay in diagnosis (epidural abscess) and a possible missed diagnosis (thoracic spinal cord infarct) with residual permanent paraplegia and bowel and bladder incontinence.  

The neurologist opined that it was as likely as not that the Veteran's T12 paraplegia with loss of bowel and bladder function was caused by VA hospital care, medical, or surgical treatment or examination.  The neurologist further opined it was at least as likely as not that the proximate cause of the T12 paraplegia with loss of bowel and bladder function was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the VA's part in furnishing such treatment.  The neurologist stated that his opinion was derived from years of personal clinical experience with similar patients, a review of the available scientific and medical literature, and a review of the particular circumstances of this Veteran's case.  

There is no question that the medical considerations in this case are quite complex.  The record shows that the Veteran was admitted for treatment of certain symptoms and that certain disorders were suspected or actually determined to be present.  The Veteran's suffered a downhill course ending with the T12 paraplegia with loss of bowel and bladder function.  Some medical professionals have reviewed the complex medical facts and concluded that the resulting disability was not due to VA treatment involving fault on VA's fault.  Some of these opinions are speculative.  On the other hand, the recent IME opinion, which is also speculative to some degree, concludes that the disability is due to VA fault in either treatment, or failing to diagnose and treat.  The Board has considered whether further medical review would be helpful, but in view of the extremely complex facts and somewhat confusing documentation of events in the contemporaneous hospital records, no useful purpose would be served by further delaying appellate review.  The evidence in favor of the Veteran's claim is certainly not compelling.  However, VA's adjudication system is based on the benefit of the doubt rule.  Essentially, when the 
weight of the positive evidence in approximate balance with the negative evidence, the Veteran prevails.  38 U.S.C.A. § 5107(b).

After reviewing and re-reviewing the medical opinions in this case, the Board is unable to find that the preponderance of the evidence is either in favor of the Veteran's claim or against his claim.  In other words, the Board finds that there is a state of equipoise of the positive and the negative evidence on the question of whether the Veteran's disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or some similar instance of fault on the VA's part in furnishing treatment, or an event that was not reasonably foreseeable.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany, 
9 Vet. App. at 519; Brown v. Brown, 5 Vet. App. 413, 421 (1993).  



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for T12 paraplegia with loss of bowel and bladder function is granted subject to the controlling regulations governing monetary awards. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


